Citation Nr: 1716029	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac condition (claimed as chest pain).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard and Army Reserve, which included active service on February 2, 1965, and from March 9, 1985 to May 7, 1985.  He served on periods of active duty for training (ADT) from May 1960 to June 1961 (precise day not shown), from July 8, 1961 to July 13, 1961, from May 13, 1982 to May 14, 1982, from June 4, 1983 to June 18, 1983, from August 4, 1984 to August 11, 1984, from April 13, 1985 to May 6, 1985, from June 21, 1985 to July 6, 1985, from May 31, 1986 to June 14, 1986, from February 20, 1987 to February 22, 1987, from May 22, 1987 to October 7, 1987, on December 18, 1987, from July 10, 1989 to July 25, 1989, from April 13, 1990 to April 17, 1990, on September 16, 1990, from October 20, 1991 to December 14, 1991, and from May 30, 1992 to June 13, 1992.  The Veteran also served on numerous periods of inactive duty training (IDT).  He retired on May 26, 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which denied service connection for hypertension and declined to reopen a claim of service connection for a heart condition claimed as chest pain.  The initial claim for service connection for a cardiac condition was reopened for reconsideration by the Board in August 2013 based on the receipt of relevant service department records under 38 C.F.R. § 3.156(c).

The Veteran provided testimony at an October 2012 Travel Board hearing.  The hearing transcript is of record.  

In January 2013, August 2013, August 2014, and April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development, which included verification of the Veteran's ADT service dates, and for VA examinations and medical opinions.  The Board finds that the AOJ has substantially complied with the Board remand orders in completing the requested development, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension, coronary arteriosclerosis, and a right bundle branch block.  

2.  Symptoms of hypertension and an ischemic heart disease were not chronic during a period of active duty service and continuous since service separation.

3.  Hypertension and an ischemic heart disease did not manifest to a compensable degree within one year of separation from active duty service.

4.  Hypertension was not incurred during a period of active duty service or ADT.

5.  Cardiac conditions, to include coronary arteriosclerosis and a right bundle branch block, were not incurred during a period of active duty service or ADT.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a cardiac condition have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The RO issued May 2008 preadjudicatory notice to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes service treatment records, service personnel records, lay statements, private medical records, disability benefits questionnaires completed by the Veteran's treating physicians, VA treatment records, VA examinations and opinions, Board hearing testimony, and verification of the Veteran's ADT and IADT dates.  

The Board has remanded the appeal on several occasions to obtain a VA examination and opinions.  38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations were obtained in April 2013 and April 2014 and a supplemental opinion was obtained in May 2016.  The Board finds that the most recent May 2016 VA opinion obtained in is adequate and substantially compliant in answering questions asked on remand.  The opinion was based on a full review of the record, includes a discussion of pertinent findings related to the Veteran's complaints of chest pain and elevated blood pressure readings shown in service.  The opinion addresses the June 1991 diagnosis of arterial hypertension in the context of the Veteran's medical history and addresses current diagnoses of hypertension, coronary arteriosclerosis, and a right bundle branch block.  The examiner responded to questions asked on the most recent remand and provided adequate reasons and bases for the opinions rendered based.  The Board finds, therefore, that the May 2016 VA opinion adequately addressed deficiencies noted by the Board on remand in the prior April 2013 and April 2014 opinions.  

While appeal was remanded in August 2014, in pertinent part, for both a VA examination and opinion, and the Veteran indicated in a September 2015 statement, that he never received notice of the examination, the Board found in the April 2016 remand that a VA opinion, rather than an examination, was sufficient in light of receipt of Defense Finance and Accounting Service's (DFAS's) list of the Veteran's periods of service and the absence of cardiac catheterization reports.  Since that time, DFAS documentation has confirmed that the Veteran served on ADT or IADT on June 30, 1991, but not on dates in June 1991 in which the Veteran was treated for hypertension and other complaints.  The Board finds that because diagnoses of hypertension and coronary arteriosclerosis are well established by the medical evidence of record, and because contemporaneous private treatment records adequately describe findings from the Veteran's coronary catheterization reports, a VA examination is not needed in this case, and the VA opinion obtained in May 2016 is sufficient.  

The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Service Connection Laws and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Grave's disease is not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Hypertension and ischemic heart disease, to include coronary arteriosclerosis, are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and cardiovascular renal disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Active military, naval, or air service includes any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of IADT during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2015); 38 C.F.R. § 3.6(a) and (d) (2016).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 38 U.S.C.A. § 101(22) (West 2015); 38 C.F.R. § 3.6(c)(1) and (3) (2016).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2015). 

When a claim for service connection is based upon an injury which occurred during a period of ADT or IADT, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that hypertension and a subsequently diagnosed cardiac condition were incurred during periods of active duty service and ADT.  In support of his claim, he submitted copies of his National Guard records identifying a diagnosis of hypertension in June 1991.  In October 2012 Board hearing testimony, the Veteran identified the onset of chest pain symptoms and high blood pressure while he was serving in the National Guard.  He reported that he was hospitalized and had high blood pressure.  He reported that he was currently receiving treatment for both hypertension and a cardiac condition.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that hypertension and a cardiac condition were not incurred in service, or during qualifying periods of ADT.    

VA and private treatment records identify current diagnoses of hypertension, coronary arteriosclerosis, and a right bundle branch block.  The Board notes that while service connection may be granted for a disability resulting from a "disease or injury" incurred or aggravated while performing ADT, service connection may only be granted for an "injury" that was incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2015).  Because hypertension and coronary arteriosclerosis with a right bundle branch block are diseases, rather than injuries, the Board finds that service connection cannot be granted such disabilities where it was incurred during a period of IADT.  Thus, the Board need only address whether in-service incurrence for the claimed disabilities was shown during a qualifying period of active service or ADT.    

National Guard and Reserve service treatment records show that the Veteran was seen for complaints of chest pain and intermittent high blood pressure readings in 1983, 1985, 1987, 1990, and 1991.  For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days. Id. See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).  

Service treatment records dated in June 1983, during a period of ADT, show that the Veteran was seen for chest pain.  Blood pressure readings taken on June 15, 1983 were as follows 140/96, 150/100, 130/85, 120/80, and 140/90.  ECG readings were within normal limits and the Veteran was assessed with atypical chest pain suggestive of pleurodynia.  He was treated with anti-inflammatory medication.   Follow-up evaluations show that the Veteran was stable, and that his EKG was normal.  He was provided a provisional diagnosis of angina pectoris.  

An individual sick slip dated in April 1985 shows that the Veteran was referred for a heart check, and this was indicated as occurring in the line of duty.  Clinical records show that he was seen in April 1985 for chest pain.  Blood pressure readings were 120/88.  EKG and chest x-rays were negative.  The impression was costochondritis versus musculoskeletal sprain.  

The Veteran was seen in July 1987, during a period of ADT, for chest pain, present for a duration for three days.  He was noted to have similar episodes in 1983.  The Veteran had a blood pressure reading of 130/72.  An EKG was within normal limits.  The impression was chest pain, to rule out angina.  Additional blood pressure readings taken in July 1987 were also normal.  

In April 1990, during a period of ADT, the Veteran requested a recall due to a high blood pressure condition which had placed him on temporary profile.  He was asked to provide medical documentation of his condition.    

From June 3, 1991 to June 6, 1991, the Veteran admitted with diagnoses of atypical chest pain.  He was stated to have a history of arterial hypertension and was admitted due to chest pain of mixed characteristics and unstable angina, to rule out myocardial infarction.  His discharge orders identified diagnoses of atypical chest pain and high blood pressure, but not hypertension.   The June 1991 hospital admission did not occur during a period of ADT.  DFAS pay records show that in the month of June 1991, the Veteran received pay for service on June 30, 1991.  Pay records do not specify whether the Veteran was paid for ADT or IADT on July 30, 1991.  Nonetheless, he was not shown to be on either ADT or IADT between June 3, 1991 and June 6, 1991.

During a January 2002 post-service VA examination, the Veteran reported that he was diagnosed with arterial hypertension approximately eight years prior.  He reported that he was under treatment with a medication for hypertension.  He reported that he was evaluated by a private cardiologist and underwent an exercise stress test in February 2001.  He also reported that he underwent a cardiac catheterization, which he reported was normal.  The Veteran was diagnosed with arterial hypertension and complete right bundle branch block.  

Private treatment records reflect a diagnosis of atherosclerotic aorta in March 2002.  In July 2003, he had a diagnosis of chest pain, most likely musculoskeletal.  A cardiac catheterization in December 2002 was stated to show intimal disease but no obstructive lesions, and a right bundle branch block.  He was diagnosed with hypertension, chest pain (consider angina pectoris), coronary atherosclerosis, and right bundle branch block in July 2007.  

VA treatment records dated in 2003 identify diagnoses of hypertension and coronary atherosclerosis.  The Veteran was seen at VA in 2007 for chest pain and right bundle branch block.  VA treatment records identify current diagnoses of hypertension, coronary atherosclerosis without obstructive disease via catheterization in December 2002, and right bundle branch block.  

Service treatment records show that the Veteran was treated on several occasions during ADT for chest pain symptoms, with some high blood pressure readings noted as well.  He was diagnosed with arterial hypertension in June 1991, but was not on ADT, and was given a discharge diagnosis of high blood pressure, rather than hypertension.  The Board finds that the Veteran's testimony as to the presence of symptoms of chest pain and his recollection of being evaluated for high blood pressure during periods of ADT are credible and supported by evidence from National Guard service treatment records.  The Board finds, however, that a cardiac diagnosis was not confirmed as the cause of the Veteran's chest pain during ADT, and the diagnosis of hypertension provided in June 1991 was not during a period of ADT.  Based on relevant symptoms, complaints, and evaluations, however, the Board requested medical opinion to address whether currently diagnosed hypertension or a cardiac condition was incurred during a period of ADT, and to address the specific findings shown in service treatment records.  

The Board finds, first, that symptoms of hypertension and an ischemic heart disease were not chronic during a period of active duty service and continuous since service separation.  In this case, the Veteran's service is comprised, in large part, of periods of ADT and IADT for which presumptive service connection under 38 C.F.R. § 3.309 cannot be considered.  The Veteran was seen in April 1985 for complaints of chest pain during a period of active duty service from March 9, 1985 to May 7, 1985.  The Board finds, however, that chest pain symptoms in April 1985 were not shown to be due to a cardiac condition, and blood pressure readings, an EKG, and chest x-rays were negative, and this finding is supported by a May 2016 VA medical opinion.  Instead, the complaints were shown to be related to musculoskeletal or inflammatory pain, as shown by the impression of costochondritis versus musculoskeletal sprain.  Moreover, the Veteran was not treated for any continuing cardiac or hypertensive symptoms in the year subsequent to the April 1985 evaluation.  For these reasons, the Board finds that hypertension and an ischemic heart disease did not manifest to a compensable degree within one year of separation from active duty service.

The Board finds that the weight of the competent, credible, and probative evidence of record does not establish a nexus between currently diagnosed hypertension and cardiac conditions and active duty service or a period of ADT.  April 2013, April 2014, and May 2016 VA opinions were provided by the same VA examiner.  The Board finds that April 2013 and April 2014 opinions did not adequately address the etiology of the Veteran's diagnosed cardiac conditions, and the rationale provided with regard to hypertension was not adequate and did not adequately address all of the relevant medical evidence of record.  Therefore, these opinions are of little probative value, and the Board will focus on the most recent May 2016 rationale with regard to hypertension and the May 2016 opinion as to his cardiac condition, which the Board finds is adequate.  

The VA examiner has opined that it was less likely as not that currently diagnosed hypertension was incurred or aggravated by service or during a period or periods of ADT.  In providing a rationale for this opinion, the examiner noted an initial diagnosis for coronary atherosclerosis in December 2002, diagnosed via a cardiac catheterization and also identified a diagnosed right bundle branch block.  Hypertension was identified in VA treatment records in 2003.  With regard to the June 1991 diagnosis of arterial hypertension shown in service treatment records, the VA examiner indicated that currently diagnosed hypertension was less likely than not related to, or one and the same, as the June 1991 diagnosis.  The examiner reasoned that the June 1991 diagnosis was episodic, and was not shown to be chronic.  In support of this, the examiner identified a number of subsequent blood pressure readings taken in service, which were shown to be normal, and noted that service medical records did not show a diagnosis of hypertension after the June 1991 diagnosis, nor was the Veteran placed on any long term anti-hypertensive therapy in June 1991.  The examiner acknowledged high blood pressure readings taken in 1983, but again, identified subsequent blood pressure readings taken in service that were not elevated.  The examiner reasoned that the blood pressure readings taken in June 1983 were not taken on consecutive days to determine whether other factors, such as caffeine, exercise, smoking, stress, fear, or tiredness contributed to the elevated readings.  

The examiner acknowledged the Veteran's multiple complaints of chest pain in service, and the previously identified high blood pressure readings, as well as elevated blood pressure readings in April 1990 and June 1991.  The examiner reasoned again, that the 1991 finding of hypertension was episodic, and a review of service medical records showed no documentation to support a diagnosis essential hypertension or chronic hypertension in service.  In providing a rationale, the examiner identified normal blood pressure readings taken in later service.  The VA examiner also opined that it was less likely than not that hypertension initially manifested in 1991.  The examiner reasoned that the Veteran was advised to return for a three-day checkup for blood pressure in June 1991, however, there was no documentation in service records showing that this was done, and there was no documentation to support that the contention that the Veteran developed essential or chronic hypertension at this time.  Instead, the examiner reasoned that the Veteran had been treated for chronic hypertension since 2003.  The Board finds that the VA examiner addressed relevant findings with regard to the Veteran's complaints of chest pain in service and elevated blood pressure readings shown in National Guard service records in providing the May 2016 opinion, and finds that the opinion is probative.  

The May 2016 VA opinion also shows that it is less likely than not that a current cardiac disability initially manifested during, or is related to a period of active duty or ADT.  The examiner reasoned that the Veteran had several episodes of complaints of chest pain in service, but was shown to have normal EKGs and normal cardiac enzymes.  He was provided with a non-cardiac diagnosis of chest pain in each of these instances.  Additionally, the examiner reasoned that the Veteran was first noted to have non-obstructive coronary artery disease on a December 2002 cardiac catheterization and explained, based on a review of the medical literature, that non-obstructive coronary artery disease did not cause chest pain because there was an adequate flow of blood to the coronary arteries.  While the Veteran was first noted to have right bundle branch block in January 2002, several EKGs in service were normal.  Because the Mary 2016 VA opinion was based on a review of the record, which included an accurate discussion of treatment in service and post-service treatment, the Board has accorded probative weight to the opinion.  

The Veteran in this case, has not provided medical opinion evidence which otherwise tends to establish in-service incurrence of either hypertension or a diagnosed cardiac condition.  While an October 2014 Hypertension Disability Questionnaire completed by Dr. C.D. states with regard to the Veteran's medical history, that while enlisted in the U.S. Army, the Veteran developed hypertension, was admitted to the hospital a few times, and it was believed that this was caused by the stress and his situation at work, this does not appear to be a medical opinion as to etiology accompanied by a rationale but appears, instead, to be a statement based on a history as reported by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to identify the June 1991 diagnosis of hypertension during the time he was enlisted in the Army National Guard, significantly, service connection can only be granted based a disability resulting from a disease or injury incurred or aggravated while performing ADT.  Thus, while a diagnosis of hypertension was shown by service records, this was not during a period of ADT, and the weight of the evidence shows that the diagnosis did not represent the incurrence of a chronic condition at that time.  Absent a review of the record, with consideration of the Veteran's specific dates of active duty and ADT, the Board finds that the October 2014 history provided by 
Dr. C.D. is of little probative value.  

For these reasons discussed above, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension and a cardiac condition, to include coronary atherosclerosis and a right bundle branch block, and the appeal is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

Service connection for hypertension is denied.

Service connection for a cardiac condition is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


